        Case 1:19-cv-00500-DCN Document 18 Filed 09/03/20 Page 1 of 8




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 STEPHEN FLOYD ULLRICH,

                      Plaintiff,               Case No. 1:19-cv-00500-DCN

 vs.                                           ORDER ON ALL PENDING
                                               MOTIONS
 IDAHO SUPREME COURT, IDAHO
 COURT OF APPEALS, THIRD
 DISTRICT COURT OF IDAHO,
 FOURTH DISTRICT COURT OF
 IDAHO, IDAHO STATE BAR, and
 IDAHO JUDICIAL COUNCIL,
 CANYON COUNTY PUBLIC
 DEENDERS, CANYON COUNTY
 PROSECUTORS OFFICE, IDAHO
 PUBLIC DEFENCE COMMISSION,
 and IDAHO PAROLE COMMISSION.

                      Defendants.


       On April 22, 2020, the Court issued an Initial Review Order dismissing this case

and ordering that nothing further should be filed in this closed case (“Case 500”). Dkt. 11.

Since then, Plaintiff Stephen Ullrich has filed various motions, including a “Motion for

Reconsideration” and a “Petition for an Expedited Writ of Mandamus.” See Dkts. 12

through 17.

       Plaintiff, a prisoner and pauper, has accumulated three strikes under 28 U.S.C. §

1915(g) for filing complaints that are frivolous or fail to state a claim upon which relief

can be granted. Therefore, he is not permitted to proceed in forma pauperis unless he shows

that he is “under imminent danger of serious physical injury.” Id. In addition, this Court


ORDER ON ALL PENDING MOTIONS - 1
         Case 1:19-cv-00500-DCN Document 18 Filed 09/03/20 Page 2 of 8




issued a pre-filing review order, designated a “Litigation Management Order” on June 19,

2020, requiring Plaintiff to file a three-page “Request for Authorization for Filing,” for

each new legal action he desires to file in this Court. This Order was deemed necessary to

conserve judicial resources that are required to review Plaintiff’s filings, because so many

of them have been repetitious and frivolous. See Case No. 1:20-cv-00035-DCN, Dkt. 2

(“Case 35”).

       The Court now reviews Plaintiff’s motions and supporting documents.

                           MOTION FOR REASSIGNMENT

       Plaintiff requests that this entire case be reassigned to United States District Judge

B. Lynn Winmill, who has familiarity with Plaintiff’s claims. Dkt. 12. Plaintiff asserts that

he is entitled to a reassignment once as a matter of course. Plaintiff is confusing state court

procedures with federal court procedures. Civil litigants are not free to request

reassignment among federal district judges for no reason at all. However, reassignment can

be requested to consolidate cases for judicial economy.

       Here, Plaintiff has filed so many actions on the same subject matter that all of the

judges in the District of Idaho are equally familiar with Plaintiff’s cases. This Court, in

particular, has reviewed Plaintiff’s previous claims in great detail in this case and in several

of Plaintiff’s other cases. Therefore, the motion for reassignment will be denied.

                                      BACKGROUND

       Plaintiff is serving a criminal sentence with the Idaho Department of Correction for

a sex crime. His Complaint contains claims brought under the Americans with Disabilities




ORDER ON ALL PENDING MOTIONS - 2
          Case 1:19-cv-00500-DCN Document 18 Filed 09/03/20 Page 3 of 8




Act (ADA).1 He asserts that, beginning in 1998, the following entities failed to provide him

with reasonable access to the courts, an advocate, a mental health provider to help him

understand his rights, or a designated employee to assist in filing court documents: the

Canyon County Jail, the Fourth District Court, the Idaho Court of Appeals, the Idaho

Supreme Court, the Idaho State Bar, the Idaho Judicial Council, the Idaho Board of

Correction, the Idaho Department of Correction, the Idaho Department of Health and

Welfare, the Idaho Commission of Pardons and Parole, the Idaho Public Defense

Commission, and the Idaho State Attorney General’s Office. Dkt. 3, p. 8.

        In the Initial Review Order, the Court determined that these claims duplicated

claims Plaintiff has filed before. For example, in Ullrich v. State of Idaho Judicial

Department, 1:17-cv-00485-DCN (“Case 485”), this Court reviewed Plaintiff’s claims in

great detail. See Dkt. 16-1, p. 16 in Case 485. The Court reviewed the state court’s

continuing June 28, 2010 permanent injunction entered against him, ordering him to cease

any filings of any kind arising from or related to his 1999 criminal conviction. In Case 485,

the Court reviewed whether Plaintiff was being denied indigent status in the state court

system in an unconstitutional manner. After reviewing the register of actions in several of

Plaintiff’s state cases, the Court was satisfied that the state courts carefully screen

Plaintiff’s cases and have not applied the injunction in wholesale fashion to Plaintiff’s

recent cases.




1
         Americans with Disabilities Act of 1990, § 1, et seq, as amended, 42 U.S.C. § 12101, et seq. (Title
I), § 12132, et seq. (Title II).



ORDER ON ALL PENDING MOTIONS - 3
         Case 1:19-cv-00500-DCN Document 18 Filed 09/03/20 Page 4 of 8




       This Court also noted in Case 485 that Plaintiff has had many opportunities to show

that he should be entitled to application of an exception to have his claims heard in state

and federal court. He did not qualify for those exceptions. The Court determined that no

further opportunities to review his conviction and sentence are available to him. Thus, in

Case 35, Case 485, and this case (Case 500), Plaintiff brought the same or similar claims,

and the Court thoroughly reviewed them and determined that neither the law nor equity

permit him to proceed. The Court now considers Plaintiff’s Motion to Reconsider.

                    PLAINTIFF’S MOTION FOR RECONSIDERATION

       Plaintiff’s Complaint in this action (Case 500) was dismissed, but he filed his

motion to reconsider the dismissal order before judgment was entered. “As long as a district

court has jurisdiction over the case, then it possesses the inherent procedural power to

reconsider, rescind, or modify an interlocutory order for cause seen by it to be sufficient.”

City of Los Angeles, Harbor Division v. Santa Monica Baykeeper, 254 F.3d 882, 885 (9th

Cir. 2001) (internal citation omitted). In addition to the Court’s inherent power to modify

an order, Federal Rule of Civil Procedure 54(b) authorizes a district court to revise an order

“at any time before entry of a judgment adjudicating all the claims.” For example, on

reconsideration, courts may correct “simple mistakes,” as well as alter “decisions based on

shifting precedent, rather than waiting for the time-consuming, costly process of appeal.”

U.S. v. Martin, 226 F.3d 1042, 1049 (9th Cir. 2000).

       In his Motion for Reconsideration, Plaintiff does not point to material mistakes in

the Court’s reasoning or shifting precedent that would require a different result; he simply

disagrees with the Court’s analysis. He continues to assert that he has been neglected and


ORDER ON ALL PENDING MOTIONS - 4
         Case 1:19-cv-00500-DCN Document 18 Filed 09/03/20 Page 5 of 8




abused as a disabled person since 1998, and, therefore, he should be permitted to challenge

his decades-old conviction. Plaintiff has been instructed not to continue to try to disguise

claims that challenge his conviction and sentence as claims of “imminent danger” to his

health and safety. He has also been instructed to cease filing any and all types of pleadings

asserting that he should have been civilly committed and not incarcerated.

       As noted above, the Court has reviewed Plaintiff’s state and federal court pleadings,

along with the court orders rejecting Plaintiff’s claims. While he was not able to have the

merits of his claims reviewed by the federal court because of procedural missteps, the

federal courts have, nevertheless, reviewed his case multiple times to see if any exception

would permit the Court to hear his claims. However, Plaintiff did not show cause and

prejudice for the default of his claims, nor did he show that he was actually innocent.

Plaintiff was granted a certificate of appealability in his case, and the United States Court

of Appeals for the Ninth Circuit upheld dismissal of Plaintiff’s habeas corpus case. See

Case 1:01-cv-00558-LMB, Ullrich v. Sonnen (“Case 558”). Whether Petitioner filed a

petition for a writ of certiorari with the United States Supreme Court or chose not to in that

case, Plaintiff has had full review of his claims, and no additional review is available.

       Plaintiff has mischaracterized the Court as being “angry” with him. That is not the

case. In the face of Plaintiff’s continued efforts to attempt to gain unavailable judicial

review by filing repetitive and frivolous actions, the Court must fulfill its duty to society

to limit Plaintiff’s infringement on scarce public judicial resources. The state courts, as

well, have similar duties and have properly limited Plaintiff’s ability to continue to gain

additional review of his conviction and sentence when no such review is available. Because


ORDER ON ALL PENDING MOTIONS - 5
         Case 1:19-cv-00500-DCN Document 18 Filed 09/03/20 Page 6 of 8




Plaintiff’s Motion for Reconsideration is without merit, it will be denied.

            PLAINTIFF’S MOTIONS SEEKING MANDAMUS RELIEF

       Plaintiff’ has filed the same “Petition for Expedited Permission to File for Expedited

Action for Declaratory and Injunctive Remedy” and his “Petition for an Expedited Writ of

Mandamus” in this action and in Case No. 1:19-cv-00120-BLW (“Case 120”). The content

of these motions is unrelated to the subject matter of the Complaint in this case.

       Plaintiff asserts that, in 2012, the Court declared that the prison medical provider,

Corizon Health Services, unreasonably took away Plaintiff’s wheelchair, as part of an

injunctive relief order in Balla v. Idaho Board of Correction, Case No. 1:81-cv-01165-

BLW, a prisoner class action lawsuit filed in 1981 and terminated in 2020. The allegations

related to Balla should have been litigated in that case in 2012.

       Plaintiff also seems to be asserting that medical staff recently have taken his

wheelchair away again. If that is the case, he must exhaust his administrative remedies

through the prison grievance system. If he receives no relief, he can then file a “Request

for Authorization for Filing.” See Case No. 1:20-cv-00035-DCN, Dkt. 2. However, any

such claim about his wheelchair must not include allegations about civil commitment, the

procedural default of his habeas corpus action, or any other claims that have already been

litigated or rejected by the federal court.

       Plaintiff cannot proceed here on his wheelchair claim because it is unrelated to the

claims in his Complaint, which are about access to the courts. See Dkt. 3. A federal district

court’s “equitable power lies only over the merits of the case or controversy before it,” and,

as a result, “[w]hen a plaintiff seeks injunctive relief based on claims not pled in the


ORDER ON ALL PENDING MOTIONS - 6
         Case 1:19-cv-00500-DCN Document 18 Filed 09/03/20 Page 7 of 8




complaint, the court does not have the authority to issue an injunction.” Pacific Radiation

Oncology v. Queen’s Medical Center, 810 F.3d 631, 633 (2015). Importantly, “a party

moving for a preliminary injunction must necessarily establish a relationship between the

injury claimed in the party’s motion and the conduct asserted in the complaint.” De Beers

Consol. Mines Ltd. v. United States, 325 U.S. 212, 220 (1945); Devose v. Herrington, 42

F.3d 470, 471 (8th Cir. 1994). Where a preliminary injunction complains of a set of facts

distinct from those in the complaint, a preliminary injunction is inappropriate. LeBoeuf,

Lamb, Greene & MacRae, LLP. v. Abraham, 180 F.Supp.2d 65, 69-70 (D.D.C. 2001)

(motion for preliminary injunctive relief is denied where the complaint involves facts, legal

issues, and parties different from those presented in the motion). For the foregoing reasons

Plaintiff’s motions will be denied without prejudice.

                                         ORDER

       IT IS ORDERED:

   1. The Petition for Permission to File a Motion for Reconsideration (Dkt. 13) is

       GRANTED regarding the filing of the Motion for Reconsideration at Docket 14,

       and the Motion for Reconsideration itself (Dkt. 14) is DENIED.

   2. The Motion for Reassignment (Dkt. 12) is DENIED.

   3. The Petition for Expedited Permission to File for Expedited Action for Declaratory

       and Injunctive Remedy (Dkt. 16) is DENIED.

   4. The Petition for Expedited Writ of Mandamus (Dkt. 17) is DENIED without

       prejudice as to current claims regarding Plaintiff’s wheelchair; it is DENIED with

       prejudice as to all claims regarding Plaintiff’s wheelchair arising more than two


ORDER ON ALL PENDING MOTIONS - 7
       Case 1:19-cv-00500-DCN Document 18 Filed 09/03/20 Page 8 of 8




     years prior to May 14, 2020, the day he filed the Petition for Expedited Writ of

     Mandamus.

  5. Plaintiff shall not file anything further in this closed case.


                                                 DATED: September 3, 2020


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




ORDER ON ALL PENDING MOTIONS - 8
